Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered July 17, 2006. The order, insofar as appealed from, granted that part of defendant’s motion for summary judgment dismissing the complaint.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Hurlbutt, J.P., Martoche, Smith, Fahey and Green, JJ.